               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


UNITED STATES OF AMERICA

V.                                            CRIMINAL ACTION FILE

DEANGELO COPELAND,                            NO. 1:19-CR-9-MHC-RGV


       Defendant.



                                      ORDER

      This action comes before the Court on the Final Report and

Recommendation ("R&R") of Magistrate Judge Russell G. Vineyard [Doc. 44]

recommending that Defendant Deangelo Copeland ("Copeland")?s Motion to

Suppress Statements [Doc. 22], Motion to Suppress Evidence Seized From Car

[Doc. 24], and Motion for Permission to File Out of Time Motion [Doc. 37] be

denied. The Order for Service of the R&R [Doc. 45] provided notice that, in

accordance with 28 U.S.C. § 636(b)(l) (2012), the parties were authorized to file

objections within fourteen days of the receipt of that Order. Within the required

time period, Copeland filed objections to the R&R ("Def.'s Objs.") [Doc. 56].
I. LEGAL STANDARD

      In reviewing a Magistrate Judge's R&R, the district court "shall make a de

novo determination of those portions of the report or specified proposed findings

or recommendations to which objection is made." 28 U.S.C. § 636(b)(l)(C).

"Parties filing objections to a magistrate's report and recommendation must

specifically identify those findings objected to. Frivolous, conclusive, or general

objections need not be considered by the district court." United States v. Schultz,

565 F.3d 1353, 1361 (llth Cir. 2009) (quoting Marsden v. Moore, 847 F.2d 1536,

1548 (11th Cir. 1988)). If there are no specific objections to factual findings made

by the Magistrate Judge, there is no requirement that those findings be reviewed de

novo. Garvev v. Vaughn, 993 F.2d 776, 779 n.9 (1 1th Cir. 1993). Absent

objection, the district court judge "may accept, reject, or modify, in whole or in


part, the findings or recommendations made by the magistrate DucteeL" 28 U.S.C.

§ 636(b)(l)(C), and may accept the recommendation if it is not clearly erroneous or

contrary to the law. FED. R. CRIM. P. 59(a). In accordance with 28 U.S.C.


§ 636(b)(l) and Rule 59 of the Federal Rules of Criminal Procedure, the Court has

conducted a de novo review of those portions of the R&R to which the parties

object and has reviewed the remainder of the R&R for plain error. See United

States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983).
II. DISCUSSION

      Copeland objects to the Magistrate Judge's recommendations that his

Motion to Suppress Statements and his Motion for Permission to File Out of Time

Motion be denied.1 Def.'s Objs. at 4-9. The Court reviews these objections


senatim.


      A. The Magistrate Judge Did Not Err in Concluding that Copeland's
             Statements to Law Enforcement or His Waiver of Miranda2
             Rights Were Voluntary

      As to the voluntariness ofCopeland's statements and Miranda waiver,


Copeland challenges the Magistrate Judge's conclusion that "an inference [could]

be made that no threats or promises were made" during the five to seven-minute


time gap after Task Force Officer Jay Criger ("Criger") walked away and left him

with two other agents. Def.'s Objs. at 4. Copeland argues that the Magistrate


Judge's conclusion was incorrect because the Magistrate Judge improperly relied




1 Copeland also objects to the Magistrate Judge's recommendation to deny his
Motion to Suppress Evidence Seized From Car [Doc. 24], but he concedes the
futility of this objection in light of controlling case law regarding inventory
searches and the automobile exception to the warrant requirement. Def.'s Objs.
at 5-6; see also R&R at 7 n.8. Accordingly, this Court agrees with the Magistrate
Judge's conclusion that evidence found in the search ofCopeland's car upon his
arrest need not be suppressed, and Copeland's objection to this is OVERRULED.

2 Miranda v. Arizona, 384 U.S. 436 (1966).
on United States v. Orozco-Cuellar, No. CR407-037, 2007 WL 2904165, at *3


(S.D. Ga. Oct. 2, 2007). Id. Copeland argues that the factual scenario ofOrozco-


Cuellar is distinguishable because Criger implicitly accused Copeland of lying just


before walking away and leaving him with two other agents for five to seven

minutes. Id. at 4-5. He argues that, accordingly, "[i]t is natural to assume that a


conversation regarding Mr. Copeland's truthfulness would have followed." Id.


at 5. This Court agrees with the Magistrate Judge's conclusion that Copeland's


argument here calls for the Court to speculate as to what happened between him


and the agents during this time gap.

      Criger testified under oath during an evidentiary hearing before the

Magistrate Judge that Copeland was arrested three to five minutes following his

sale of heroin to an undercover agent for $600.00. Tr. of Evidentiary Proceedings


(Oct. 8, 2019) ("Tr.") [Doc. 40] at 5-6, 15. Upon his arrest, Copeland had the

$600.00 on his person. Id at 15. Criger had two other plain-clothes officers

assisting him, and Criger presented Copeland with an Advice of Rights form,

which listed the Miranda rights. Id at 19-21. As the Magistrate Judge

summarized, "[w]hen [Criger] asked Copeland whether he understood his rights,

Copeland responded that he did, (Tr. at 22), and when he asked whether Copeland

was willing to answer questions, Copeland said that he was, (Tr. at 22, 48-49).
Both Copeland and [Criger] signed the Advice of Rights form." R&R at 5. Criger

then asked Copeland about the money in his pocket, and Copeland said he won it

in a bet with his friend. Tr. at 27. In response, Criger "reiterated to him that it was

a very serious offense that he was being arrested for," re-read the indictment, and


then walked away. Id. at 28. Criger did not believe Copeland that the $600.00 had

come from a bet because law enforcement had "just purchased, using $600 of


[their] own money to purchase" the drugs, which they confirmed by comparing the

money to their "money list." Id. While Criger was away from Copeland,


Copeland remained with the two other plain clothes officers. Id. at 28-29. Criger


could see Copeland even during the period where he was not with Copeland, and,

during the whole interview, Criger did not see anyone yell at, show a firearm to, or

make promises to Copeland. Id. at 29-30.


      This Court does not find any basis in the record for an inference that, even if


Criger "implicitly accused [him] of lying," Copeland was threatened in the five to

seven minute time gap he spent with the plain clothes officers. As the Magistrate

Judge noted, the record reflects that Copeland did not contest the content of the

Advice of Rights form. or that he signed such a form. R&R at 11. Copeland did

not invoke his Miranda rights at any time during the interview, Criger was able to

see Copeland even when he stepped away, and no one yelled or brandished
weapons at Copeland during the interview. Tr. at 27-29. Thus, any inference that


Criger threatened Copeland would be based on speculation, and the court's refusal


to accept such speculation in Orozco-Cuellar, even in light ofCriger's alleged

"implicit accusation," is still applicable here. See Orozco-Cuellar, 2007 WL

2904165, at *3; see also United States v. Pmdente, No. L05-CR-324-CAP, 2006

WL 8440223, at * 15-16 (N.D. Ga. July 19, 2006) (holding that, where the

defendant challenged the voluntarmess of his waiver based on claims that the

detective "could have said anything in Spanish to Defendant in the way of threats

or promises," such speculation was "insufficient to support a finding of


involuntariness" when another detective on the scene did not see or hear anything


to that effect, the defendant signed the waiver itself, and the record as a whole


"support[ed] a finding that Defendant's waiver was knowing and intelligent);

United States v. Youns, No. 1:07-CR-0114-BBM, 2008 WL 11383978,at *3

(N.D. Ga. July 1, 2008) (refusing to speculate that the defendant did not understand

his rights where the Miranda rights were read in English and translated into

Spanish for the defendant and where "all available evidence indicate [d] that [the

defendant] understood [the officer's] translation, and only speculation suggesting a

dialectal variation suggest[ed] otherwise," and concluding that the "court cannot

engage in such conjecture").


                                           6
      Copeland has not provided any additional evidence or other authority to

support the inference that he was threatened outside ofCriger's presence such that

his Miranda waiver was no longer voluntary. Thus, Copeland's objection to the


Magistrate Judge's reliance on Orozco-Cuellar is OVERRULED.3

      B. The Magistrate Judge Did Not Err in Concluding that CopelancTs
           Motion for Permission to File Out of Time Motion Should Be
           Denied

      Copeland objects to the Magistrate Judge's recommendation that, even if


Copeland's proposed motion to dismiss the enhanced penalty provision in his

indictment had been timely filed, it should be denied on its merits.4 Def.'s Objs.

at 6-9. Copeland contends that the Magistrate Judge improperly relied on United

States v. Atkinson, No. 2:18-cr-47, 2019 WL 1398006, at *4 (S.D. Ga. Mar. 27,




3 The Court notes that Copeland does not make any objection to any other part of
the Magistrate Judge's analysis ofvoluntariness, or to the balancing of the totality
of the circumstances. See R&R at 15-16. The Court has reviewed these findings
and corresponding conclusions for plain error and finds none.


4 Defendant avoids objecting to the Magistrate Judge's timeliness conclusion,
arguing that, by addressing the merits of the proposed Motion to Dismiss Enhanced
Penalty of Count One of the Indictment for Failure to State an Offense [Doc. 37-2],
the Magistrate Judge rendered the timeliness question moot. Def.'s Objs. at 4.
This Court disagrees; the Magistrate Judge addressed the merits question assuming
this Court disagreed with the timeliness question. The Court has reviewed the
timeliness finding and conclusion for plain error and finds none. Nevertheless, the
Court will review the Magistrate Judge's alternative conclusion on the merits.


                                          7
2019), adopted by 2019 WL 1757116, at *2 (S.D. Ga. Apr. 19, 2019), for the

proposition that an indictment charging a violation of 21 U.S.C. § 841(b)(l)(C)

sufficiently alleges the enhanced penalty provision of the statute if it alleges that

"death resulted from" the use of the distributed controlled substance. Id at 8.

Copeland argues that, even though his indictment tracked this language, it was

different from the indictment in Atkinson because, here, the death resulted from


more than one substance. IcL He also argues that Atkinson is an unpublished


district court decision and is not controlling. Id.


      Copeland's attempt to distinguish Atkinson is misplaced. The Court agrees

that the indictment in this case charges that death "resulted from" more than one


substance. However, as the Magistrate Judge correctly found, Atkinson,


interpreting Burrage v. Unites States, 571 U.S. 204 (2014), confirmed that an

"indictment that charges the 'results from' statutory language (or some close


variant of it) suffices to seek a § 841(b)(l)(C) penalty enhancement, and but-for

causation need not be expressly alleged." R&R at 32-33; Atkinson, 2019 WL


1398006, at *4. The fact that Copeland's indictment includes more than one


substance as a potential cause of the death does not affect this conclusion, as it


relates only to the indictment. Just as in Atkinson, jury instructions are not at issue


at this stage in the litigation, and the indictment need only track the language of the


                                            8
statute to properly charge a defendant. See R&R at 32 (quoting United States v.

Critzer, 951 F.2d 306, 307 (llth Cir. 1992) C'[A]n 'indictment is sufficient if it

charges in the language of the statute."')). Moreover, this Court need not disregard


the decision of another district court in the Eleventh Circuit just because it is

unpublished; district court decisions, published or not, can be persuasive authority.

See, e.s., Auto-Owners Ins. Co. v. Wier-Wright Enters., Inc., No. 5:15-cv-l 118-


CLS, 2017 WL 1019535, at *15 (N.D. Ala. Mar. 16, 2017). Nevertheless, the

Magistrate Judge properly addressed Burrage, finding it inapplicable because it did

not address the sufficiency of an indictment. R&R at 31. Thus, this Court finds no

error in the Magistrate Judge's reliance on Atkinson and Copeland's objection is

OVERRULED.

III. CONCLUSION

      Accordingly, after a de novo review of those portions of the R&R to which

Copeland objects, the Court OVERRULES his objections [Doc. 56]. Finding no

plain error in the remaining portions of the R&R, the Court ADOPTS the R&R

[Doc. 44] as the Opinion and Order of the Court.
      It is hereby ORDERED that:

      (1) Defendant's Motion to Suppress Statements [Doc. 22] is DENIED;

      (2) Defendant's Motion to Suppress Evidence Seized From Car [Doc. 24]

             is DENIED; and

      (3) Defendant's Motion for Permission to File Out of Time Motion

             [Doc. 37] is DENIED.

      It is further ORDERED that the time between the date the Magistrate Judge

certified Defendant ready for trail on January 27, 2020, and the issuance of this

Order, shall be excluded in calculating the date on which the trial of this case must

commence under the Speedy Trial Act because the Court finds that the delay is for

good cause, and the interests of justice in considering Defendant's objections to the

R&R outweigh the rights of the public and Defendant to a speedy trial, pursuant to

18U.S.C.§3161,^^.


      IT IS SO ORDERED this 7^~ day of March, 2020.




                                       MARKH.COHEN
                                       United States District Judge




                                          10
